DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17,208,815 filed on 3/22/2021.
Claims 1-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 6, 8-10, 14-16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8-10, and 15-16 19 of copending Application No. 17/150,077.

Instant Application 17/208,815
Co-Pending Application 17/150,077
1, 9,15. A system, method and computer program product comprising: one or more processors; and a non-transitory computer-readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
perform, by a server, a set of backups of client data stored on a client device to a cloud- based object storage, the set of backups of the client data stored as objects within a first storage tier of the object storage; 

detect that an amount of storage used by the objects within the first storage tier exceeds a storage limit; 
determine a number of the objects to re-tier to a second storage tier of the object storage based on the amount of storage that exceeds the storage limit; 
select a threshold time based on the number of the objects to re-tier; 
identify, amongst the objects stored by the object storage, a first set of objects not referenced by a first set of backups, amongst the set of backups, performed on or after the threshold time; and initiate a re-tiering by moving the first set of objects from the first storage tier to the second storage tier of the object storage.


6,14,20. The system of claim 1, wherein the identifying the first set of objects includes: identifying, amongst the set of backups, the first set of backups performed on or after the threshold time, and a second set of backups performed before the threshold time; identifying, amongst the objects stored by the object storage, a second set of objects referenced by the first set of backups, and a third set of objects referenced by the second set of backups; and identifying, amongst the third set of objects, the first set of objects as the objects not included in the second set of objects.

2,10,16. The system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to: store, as part of a metadata database, a point-in-time for each backup of the set of backups, and a list of objects referenced by each backup of the set of backups, the list of objects referenced specifying the objects required to perform a full restore to the point-in-time of the corresponding backup. 

8. The system of claim 1, wherein the set of backups include full and incremental backups of the client data.  

1,9,15. A system, method and computer program product comprising: one or more processors; and a non-transitory computer-readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
perform, by a server, a set of backups of client data stored on a client device to a cloud- based object storage, the backups of the client data stored as objects within a first storage tier of the object storage; 









obtain a first threshold time for re-tiering the objects stored by the object storage; 
identify, amongst the set of backups, a first set of backups performed at or before the first threshold time, and a second set of backups performed after the first threshold time; 
identify, amongst the objects stored by the object storage, a first set of objects referenced by the first set of backups, and a second set of objects referenced by the second set of backups;
identify, amongst the first set of objects, a third set of objects not included in the second set of objects; and 
initiate a first re-tiering of the objects stored by the object storage by moving the third set of objects from the first storage tier to a second storage tier of the object storage.






2,10,16. The system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to: store, as part of a metadata database, a point-in-time for each backup of the set of backups, and the objects required to perform a full restore to the point-in-time for each backup of the set of backups.


8. The system of claim 1, wherein the set of backups include full and incremental backups of the client data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al. (US 2020/0327017) “Vijayan”, in view of Wigmore et al. 
(US 2016/0378616) “Wigmore”. 
Regarding Claim 1;  Vijayan discloses a system comprising: 
one or more processors; and a non-transitory computer-readable medium storing a plurality of instructions (Vijayan: Fig. 1A), which when executed, cause the one or more processors to: 
perform, by a server, a set of backups of client data stored on a client device to a cloud-based object storage, the set of backups of the client data stored as objects within a first storage tier of the object storage (Vijayan: Fig. 1A; paragraph [0067] - primary data 112 “first-tier” can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects); 
Vijayan does not explicitly disclose detect that an amount of storage used by the objects within the first storage tier exceeds a storage limit; determine a number of the objects to re-tier to a second storage tier of the object storage based on the amount of storage that exceeds the storage limit. However, Wigmore discloses detect that an amount of storage used by the objects within the first storage tier exceeds a storage limit; determine a number of the objects to re-tier to a second storage tier of the object storage based on the amount of storage that exceeds the storage limit (Wigmore: Fig. 4; paragraph [0020] – determine amount of data that can be moved from existing tiers to higher tiers; fraction of amount of data that can be accommodated by available space in higher tiers is determined; paragraph [0015], the unoccupied areas of each tier are determined). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings Wigmore of into the teachings of Vijayan. One would have been motivated to make this combination to provide a system for improving backup performance as taught by Wigmore (Abs.). 
Wigmore discloses select a threshold time based on the number of the objects to re-tier (Wigmore: Fig. 4A; paragraph [0020] – based on the data that can be moved and the tiers that the data is moved to, a difference in time is determined for a backup time. In 406, a cost is determined based on the time lost due to transferring data. For example, the processing cost is determined for moving the data and the impact this has on other processes. In 408, it is determined whether the benefit is greater than a threshold.  For example, the threshold based on the cost and/or on a client selection and is compared to the benefit (e.g., a benefit of N (e.g., 200) minutes is greater than a threshold of M (e.g., 40) minutes that is based at least in part on a cost of L (e.g., 20) minutes and a minimum benefit of K (e.g., 20) minutes (as selected by a user) above the cost). In the event that the benefit is greater than a threshold in 410 an allocation of the fraction of amount of data is indicated of data to higher tiers); 
identify, amongst the objects stored by the object storage, a first set of objects not referenced by a first set of backups, amongst the set of backups, performed on or after the threshold time; and initiate a re-tiering by moving the first set of objects from the first storage tier to the second storage tier of the object storage (Vijayan: paragraphs [0004] -  create the backups and store them in first tier backup storage, such as on a daily-basis or at some other frequency. The system can then migrate older backups copies (e.g., older incremental point in time backups) from the first-tier backup storage to a second-tier storage site, such as cloud storage or another backup site for retaining the aged backup data). 
Regarding Claim 2; Vijayan discloses wherein the plurality of instructions, when executed, further cause the one or more processors to: store, as part of a metadata database, a point-in-time for each backup of the set of backups, and a list of objects referenced by each backup of the set of backups, the list of objects referenced specifying the objects required to perform a full restore to the point-in-time of the corresponding backup (Fig. 1B; paragraphs [0004,0082]).  
Regarding Claim 3;  Wigmore discloses wherein the selecting the threshold time includes determining an approximate amount of storage used by the first set of objects corresponds to the amount of storage that exceeds the storage limit (Wigmore: Fig. 4A; paragraph [0020]).  
Regarding Claim 4; Wigmore discloses wherein the detecting that the amount of storage used by the objects within the first storage tier exceeds the storage limit includes: detecting the amount of storage used by the objects within the first storage tier exceeds, as the storage limit, a predetermined storage allocation for an amount of the client data stored within the first storage tier relative to an amount of the client data stored within the second storage tier (Wigmore: Fig. 4A; paragraph [0020]).  
Regarding Claim 5;  Wigmore discloses wherein the detecting that the amount of storage used by the objects within the first storage tier exceeds the storage limit includes: detecting a storage cost associated with the amount of storage used by the objects within the first storage tier; and recognizing the determined storage cost exceeds, as the storage limit, a predetermined storage cost limit (Wigmore: Fig. 4A; paragraph [0020]).  
Regarding Claim 6;  Vijayan discloses wherein the identifying the first set of objects includes: 
identifying, amongst the set of backups, the first set of backups performed on or after the threshold time, and a second set of backups performed before the threshold time; identifying, amongst the objects stored by the object storage, a second set of objects referenced by the first set of backups, and a third set of objects referenced by the second set of backups; and identifying, amongst the third set of objects, the first set of objects as the objects not included in the second set of objects (Vijayan: paragraphs [0004] -  create the backups and store them in first tier backup storage, such as on a daily-basis or at some other frequency. The system can then migrate older backups copies (e.g., older incremental point in time backups) from the first-tier backup storage to a second-tier storage site, such as cloud storage or another backup site for retaining the aged backup data). 
  Regarding Claim 7;  Wigmore discloses wherein the selecting the threshold time further includes: determining, amongst the set of backups, a most recent backup; and selecting a time that corresponds to the most recent backup as the threshold time (Wigmore: Fig. 4A; paragraph [0020]).  
Regarding Claim 8;  Vijayan discloses wherein the set of backups include full and incremental backups of the client data (Vijayan: paragraph [0142]).
Regarding claims 9-20; note the rejection of claims 1-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153/
 

 
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153